Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 04/04/2021 and 07/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
2.	The amendment filed February 18th, 2022 has been entered. Currently, claims 1-19 remain pending in the application. Independent claims 1 and 18 were amended by the Applicant, without the addition of new matter, to include further narrowing limitations. Additionally, claims 1 and 3-18 were amended to correct previous claim objections and 35 USC 112(b) rejections that were set forth in the Non-Final Office Action mailed 11/24/2021. Also, new claim 19 has been added, without the addition of new matter. Lastly, new claim objections and 35 USC 112(b) rejections are recited below. 
Response to Arguments
3.	Applicant’s amendment to independent claims 1 and 18 and introduction of new claim 19 is sufficient to overcome the previous interpretation of the 35 USC § 102 and 35 USC § 103 rejection recited in the Non-Final Office Action mailed 11/24/2021. 
Applicant’s arguments, see Remarks on Pages 7-11, filed 02/18/2022, with respect to the rejection under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of 
Claim Objections
4.	Claims 1 and 18 are objected to because of the following informalities:  
In claim 1, line 9, rephrase “the mask” to read --the protective mask--.
In claim 18, line 1-3, rephrase “a condition in the oral cavity, comprising: placing a mask on a face of a human to cover at least an oral cavity” to read --a condition in an oral cavity, comprising: placing a mask on a face of a human to cover at least the oral cavity--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 recites “receive a camera” and claim 1, lines 8-9 recites “a camera received in the camera mount and held in the camera mount to create a field of view”. It is unclear if “a camera” in lines 5 and 8 and “a field of view” in lines 8-9 are a double inclusion of the same “camera” recited in claim 1, 
Claim 14 recites the limitation "the at least one heating element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the at least one heating element” to read --the at least one heater--.
Claim 18, recites “a camera” in line 10 and “a camera field of view” in line 11. It is unclear if “a camera” in line 10 and “a camera field of view” in line 11 are a double inclusion of the same “camera: recited in claim 18, line 6 and “field of view” recited in claim 18, line 7, or a different camera and field of view. For examination purposes, rephrase “a camera” in line 10 to read --the camera” and rephrase “a camera field of view” line 11 to read --the camera field of view--.
Claim 19 recites the limitation "the oral cavity" in lines 3.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the oral cavity” to read --an oral cavity--.
Claims 2-13 and 15-17 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 12, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Chun (U.S. Patent Pub. No. 20130197303) in view of Wilson et al. (U.S. Patent Pub. No. 20180311515) and in further view of Reddy et al. (U.S. Patent No. 20190091434). 
Regarding claim 1, Chun discloses a protective mask 30 (Paragraph 28 and Figure 1, medical facial mask 30) comprising: a body 31 (Paragraph 29 and Figure 1, mask body 31) which is self-supporting (Paragraph 29, The mask body 31 may be made of solid plastic material so as to be self-supporting) and configured for placement on a face to cover at least an oral cavity (Paragraph 29, mask body 31 covering a user’s mouth).
Chun further provides that the mask is worn by a patient such that caregiver is able to view the patient’s airway during treatment (Abstract),  but, Chun fails to explicitly disclose a camera that  is oriented external to the oral cavity to include a field of view including the oral cavity, for capturing images of the oral cavity; and, the camera to create a field of view from a point on the mask outside of the mouth.
Wilson teaches an analogous protective mask (Paragraph 68, 80, 92 and Figure 19, facial shielding system) with a camera 1901 (Paragraph 92, user facing camera 1901 integrally fitted on the facial shielding system) such that the camera 1901 is oriented external to the oral cavity to include a field of view including the oral cavity (Paragraphs 80 and 92, user facing camera showing throat of a patient), for capturing images of the oral cavity; and, the camera 1901 to create a field of view from a point on the mask outside of the mouth (Paragraph 80).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an surface of the body of the protective mask of Chun, such that it includes a camera performing the field of view of the oral cavity outside the mouth, as taught by Wilson, in order to provide an improved protective mask with a camera that is on the mask body for providing images of the oral cavity during treatment (Wilson, Paragraph 68, 80, 92 ).

	Reddy teaches an analogous protective mask 10 (Paragraph 68 and Figure 1a, positive pressure ventilation PPV mask 10) with a camera mount 23,255 (Paragraphs 144-145 and Figure 17a, adapter 255  for sealing with access port 23 of mask 10 has membrane 259 that has a hole size that accommodates or stretches to a particular diameter camera) for supporting the analogous camera (Paragraph 145, camera) integral with the analogous body (Paragraphs 68, 144-145 and Figure 1a and 17a, body of positive pressure ventilation PPV mask 10 comprising access port 23 and adaptor 255) and positioned on the analogous body (Paragraphs 68, 144-145 and Figure 1a and 17a) so as receive the analogous camera (Paragraph 145); the analogous camera (Paragraph 145) received in the camera mount (Paragraphs 144-145 and Figure 17a) and held in the camera mount (Paragraphs 144-145 and Figure 17a).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the camera on the body of the protective mask of Chun in view of Wilson, so that there is a camera mount defined by an access port and adapter configured to receive and hold the camera, as taught by Reddy, in order to provide an improved protective mask with an enhanced camera coupling that is provided by the camera being received in an access port and adapter for facing towards an oral cavity (Reddy, Paragraphs 144-145).
Regarding claim 3, the combination of Chun in view of Wilson in view of Reddy discloses the invention as described above and further discloses wherein the camera 1901 is configured to capture video images (Wilson, Paragraph 90, video camera 1901). 
Regarding claim 4, the combination of Chun in view of Wilson in view of Reddy discloses the invention as described above and further discloses wherein the camera 1901 is in communication with a display (Wilson, Paragraphs 92-93, display data obtained from camera to be interconnected with other external devices such as smart phones).
Regarding claim 5, the combination of Chun in view of Wilson in view of Reddy discloses the invention as described above and further discloses wherein the communication (Wilson, Paragraphs 93 and 97, wireless sending of the camera data to external devices such as smart phones) is wireless.
Regarding claim 6, the combination of Chun in view of Wilson in view of Reddy discloses the invention as described above and further discloses wherein the display (Wilson, Paragraph 93, external display such as a smart phone) includes at least one of: a smartphone, a monitor, or a computer.
Regarding claim 12, the combination of Chun in view of Wilson in view of Reddy discloses the invention as described above and further discloses wherein the camera 1901 (Wilson, Paragraphs 80 and 92) when received by the camera mount 23,255 (Reddy, Paragraphs 144-145, access port 23 with adapter 255) is positioned to be in alignment with the oral cavity (Wilson, Paragraphs 80 and 92, user facing camera showing throat of a patient).
Claims 2 and 7-10, as best understood as given by the 35 USC 112(b) rejection above, are rejected under 35 U.S.C. 103 as being unpatentable over Chun (U.S. Patent Pub. No. 20130197303) in view of Wilson et al. (U.S. Patent Pub. No. 20180311515) in view of Reddy et al. (U.S. Patent No. 20190091434), as applied to claim 1, and in further view of Jin (CN 108452411 A).
Regarding claim 2, the combination of Chun in view of Wilson in view of Reddy discloses the invention as described above but fails to explicitly disclose additionally comprising: at least one aperture in the body for the passage of instrumentation therethrough, the at least one aperture positioned such that the instrumentation passing therethrough is in the field of view. 
Jin teaches an analogous protective mask 1 (Page 3/16, last paragraph and Figure 1, positive pressure mask 1 worn over mouth for providing seal with face) additionally comprising: at least one aperture 3 (Page 3/16, last paragraph and Figure 1, visible laryngoscope inlet 3) in the analogous body (Page 3/16, last paragraph and Figure 1, positive pressure surface of mask 1) for the passage of instrumentation (Page 4/16, Paragraph 1, and Figure 1, Visible laryngoscope inlet 3 for inserting a video laryngoscope) therethrough.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the body of the protective mask of Chun in view of Wilson in view of Reddy, so that there is an additional at least one aperture for the passage of instrumentation therethrough, as taught by Jin, in order to provide an improved protective mask with an enhanced body having at least one aperture for receiving a laryngoscope instrument for providing assistance during intubation through a different aperture than that of the intubation tube (Jin, Page 3/16, last paragraph). 
Therefore, the combination of Chun in view of Wilson in view of Reddy in view of Jin discloses the at least one aperture 3 (Jin, Page 3/16, last paragraph and Figure 1) positioned such that the instrumentation (Jin, Page 4/16, Paragraph 1, and Figure 1, video laryngoscope) passing therethrough is in the field of view (Modification of Figure 1 of Chun in view of Paragraph 92 of Wilson in view of Paragraphs 144-145 of Reddy in view of Figure 1 of Jin: modifying the mask 30 of Chun which discloses a camera oriented towards an oral cavity, such that there is a camera that is oriented towards the oral cavity, as taught by Wilson, and a camera mount integral with the body of the mask, as taught by Reddy, wherein the mask 30 of Chun is modified to have an aperture 3 of Jin for instrumentation of Jin to pass therethrough which would be in the field of view of the camera of Wilson oriented towards the oral cavity). 
Regarding claim 7, the combination of Chun in view of Wilson in view of Reddy in view of Jin discloses the invention as described above and further discloses:
Chun discloses wherein the body 31 (Paragraph 29 and Figure 1) is configured to cover the oral cavity (Paragraph 29, mask body 31 covering a user’s mouth). 

Wilson teaches wherein the analogous body (Paragraph 66 and Figure 17, body of facial shielding system covers nose and mouth of face) is configured to cover a nose.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a dimension of the body of the protective mask of Chun, so that the body is configured to cover an oral cavity and nose, as taught by Wilson, in order to provide an improved protective mask that covers the nose and mouth of a user for protecting an entire face of a user including both the nose and mouth (Wilson, Paragraph 66).
Regarding claim 8, the combination of Chun in view of Wilson in view of Reddy in view of Jin discloses the invention as described above and further discloses wherein the body 31 (Chun, Paragraph 29 and Figure 1) is in a shape of a dome (Chun, Paragraph 6, contour of the medical facial mask 30 provides a dome shape). 
Regarding claim 9, the combination of Chun in view of Wilson in view of Reddy in view of Jin discloses the invention as described above and further discloses:
Chun discloses the invention as described above but fails to explicitly disclose wherein the body is of a transparent material.
Wilson teaches wherein the analogous body (Paragraph 70, protection pane body of facial shielding system is transparent) is of a transparent material.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the body of Chun, so that the body is of a transparent material, as taught by Wilson, in order to provide an improved protective mask with an enhanced body having a transparent material for allowing visualization of the patient’s oral cavity through the protective mask (Han, Paragraph 70).
Regarding claim 10, the combination of Chun in view of Wilson in view of Reddy in view of Jin discloses the invention as described above and further disclose wherein the at least one aperture 3 (Jin, Page 3/16, last paragraph and Figure 1)  includes a sealing material (Jin, Page 4/16, Paragraph 1, the visual laryngoscope inlet 3 is made from elastic sealing structure to ensure that the visible laryngoscope when passing through the visible laryngoscope inlet 3 is without air leakage given by the elastic sealing structure which comprises a sealing diaphragm valve with a sealing valve opening) for creating a seal (Jin, Page 4/16, Paragraph 1, sealing diaphragm valve provides a seal with a visual laryngoscope) with an instrument (Jin, Page 4/16, Paragraph 1 and Figure 1, Visible laryngoscope inlet 3 for inserting a video laryngoscope) which passes through the at least one aperture 3 (Jin, Page 3/16, last paragraph and Figure 1). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (U.S. Patent Pub. No. 20130197303) in view of Wilson et al. (U.S. Patent Pub. No. 20180311515) in view of Reddy et al. (U.S. Patent No. 20190091434) in view of Jin (CN 108452411 A), as applied to claim 10, and in further view of Patwardhan (WO 2018140841 A1).
Regarding claim 11, the combination of Chun in view of Wilson in view of Reddy in view of Jin discloses the invention as described above but fails to explicitly disclose wherein the at least one aperture in the body includes a plurality of apertures in the body.
Patwardhan teaches an analogous protective mask (Paragraphs 4-5, transparent or see-through mask for covering nose and mouth) wherein the at least one analogous aperture (Abstract and Paragraphs 4-5, plurality of sleeves for placement of intubating blade and other instruments) in the analogous body (Abstract and Paragraphs 4-5, plurality of sleeves for placement of intubating blade and other instruments) includes a plurality of apertures (Abstract and Paragraphs 4-5, plurality of sleeves for placement of intubating blade and other instruments) in the analogous body (Abstract and Paragraphs 4-5, plurality of sleeves for placement of intubating blade and other instruments).
.
Claims 13 and 15-16, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Chun (U.S. Patent Pub. No. 20130197303) in view of Wilson et al. (U.S. Patent Pub. No. 20180311515) in view of Reddy et al. (U.S. Patent No. 20190091434), as applied to claim 1, and in further view of Han (U.S. Patent Pub. No. 20190009114). 
Regarding claim 13, the combination of Chun in view of Wilson in view of Reddy discloses the invention as described above but fails to explicitly disclose at least one heater of at least one of a battery, chemical, or solar power source, for heating the protective mask to avoid fogging of the protective mask.
An embodiment of Figure 9 of Han discloses an analogous protective mask (Paragraph 165 and Figure 9, Health mask with a main body 110 that may be provided by covering a partial area of the face including the respiratory system such as the user's nose and mouth, and forming a certain internal space where breathing is possible) additionally comprising: at least one heater 140,162,212,213,215,220 (Paragraph 213, heating unit 162 is disposed between the filter part 140 and the blower fan 213 with fan cover 212 on the main body unit 110, and is connected to the battery unit 215 in order to heat the air flowing in through the filter part 140 and into the first air duct 220) of at least one of a battery 215 (Paragraph 213, battery unit 215), chemical, or solar power source, for heating (Paragraph 213, heating unit 162 is disposed between the filter part 140  and the blower fan 213 on the main body unit and is connected to the battery unit 215 in order to heat the air flowing in through the filter part 140.) the analogous protective mask (Paragraph 165, Health mask  to avoid fogging (Paragraphs 213-215, heating unit 162 which provides heated air prevents fogging of protective mask) of the analogous protective mask (Paragraph 165, Health mask).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the body of the protective mask of Chun in view of Wilson in view of Reddy, so that the main body includes the heater of the embodiment of Figure 9 of Han, in order to provide an improved protective mask with an enhanced body having a heating element for providing heated air within a temperature range of about 34 to 38 ° C, which is similar to the human body temperature range, so that the patient does not feel hot (Han, Figure 9 and Paragraphs 213-215).
Regarding claim 15, the combination of Chun in view of Wilson in view of Reddy discloses the invention as described above but fails to explicitly disclose at least one coating for an inner side of the body which is at least one of: antifogging, insulating, anti-reflective, or an optical coating. 
An embodiment of Figure 3 of Han discloses an analogous protective mask (Paragraphs 110-111 and Figure 3, Health mask with a main body 110 that may be provided by covering a partial area of the face including the respiratory system such as the user's nose and mouth, and forming a certain internal space where breathing is possible) additionally comprising: at least one coating (Paragraph 118, an anti-fog coating may be applied to an inner surface 113 of the body part 110) for an inner side 113 (Paragraph 118, inner surface 113) of the analogous body 110 (Paragraph 111, main body 110) which is at least one of: antifogging (Paragraph 118, an anti-fog coating), insulating, anti-reflective, or an optical coating.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an inner surface of the body of Chun in view of Wilson in view of Reddy, so that there is an antifogging coating, as taught by the embodiment of Figure 3 of Han, in order to provide an improved protective mask with an enhanced body having a coating that 
Regarding claim 16, the combination of Chun in view of Wilson in view of Reddy discloses the invention as described above but fails to explicitly disclose a plurality of coatings along an inner side of the body.
An embodiment of Figure 3 of Han discloses an analogous protective mask (Paragraphs 110-111 and Figure 3, Health mask with a main body 110 that may be provided by covering a partial area of the face including the respiratory system such as the user's nose and mouth, and forming a certain internal space where breathing is possible) additionally comprising: a plurality of coatings (Paragraphs 118-119, anti-fog coating and antistatic coating applied to inner surface 113 of body part 110) along an inner side 113 (Paragraphs 118-119, inner surface 113) of the analogous body 110 (Paragraph 111, main body 110).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an inner surface of the body of Chun in view of Wilson in view of Reddy, so that there is a plurality of coating, as taught by the embodiment of Figure 3 of Han, in order to provide an improved protective mask with an enhanced body having an anti-fog coating that prevents the interior of the mask from fogging when a user exhales, and an antistatic coating preventing fine dust and contamination from sticking to the surface of the mask (Han, Figure 3 and Paragraphs 118-119). 
Claim 14, as best understood given by the 35 USC 112(b) rejection above, is rejected under 35 U.S.C. 103 as being unpatentable over Chun (U.S. Patent Pub. No. 20130197303) in view of Wilson et al. (U.S. Patent Pub. No. 20180311515) in view of Reddy et al. (U.S. Patent No. 20190091434) in view of Han (U.S. Patent Pub. No. 20190009114), as applied to claim 13, and in further view of Lee (KR 20130060490 A).
Regarding claim 14, the combination of Chun in view of Wilson in view of Reddy in view of Han discloses the invention as described above and further discloses wherein the at least one heater 140,162,212,213,215,220 (Han, Figure 9 and Paragraphs 213-215) includes one or more electrically conducting wires (Han, Figure 9 and Paragraph 215, Such a heating unit 162 can be configured in the form of hot wires arranged in a zigzag) for heating to at least above body temperature (Han, Figure 9 and Paragraph 215, heating temperature is preferably in the range of about 34 to 38 ° C, wherein 38° C is greater than a body temperature of 37 ° C as defined in the Specifications; see MPEP 2144.05 for obviousness based on overlapping ranges).
However, the combination of Chun in view of  Wilson in view of Reddy in view of Han does not explicitly disclose heating to at least above body temperature.
Lee teaches an analogous protective mask 10 (Page 2/8, Paragraph 2 and Figure 1, cold mask 10 having an arc-shaped surface prevents cold wind and protects the face from the cold) with an analogous one or more electrically conducting wires 11 (Page 2/8, Paragraph 5, When the switching switch 22 attached to the control box 20 on the left and right sides installed in the head band 14 is switched to the operating position, current flows through the heat wire 11 on the left and right sides to generate heat) for heating to at least above body temperature (Page 2/8, Paragraph 5, The heat generated from the hot wire 11 needs to generate heat to the extent that the above object can be achieved, but if it is overheated, it may be too hot or burned. In the present invention, the maximum temperature is set to 40 ° C. This heat warms your face, and at the same time removes steaming or frost caused by breathing and moisture to help you see better).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the heating temperature of the electrically 
Additionally, it would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the heating temperature of the electrically conducting wires of Chun in view of Wilson in view of Reddy in view of Han from between 34 and 38 ° C to be greater than that of body temperature (37 ° C) as applicant appears to have placed no criticality on the claimed range (see Specification, Page 3, lines 24-25, indicating “optionally” the conducting wires are heating to at least above body temperature; and see Speciation, Page 8, line 26, indicating that the wires 116 to heat, “for example”, to a range just over body temperature) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05 for obviousness based on overlapping ranges.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (U.S. Patent Pub. No. 20130197303) in view of Wilson et al. (U.S. Patent Pub. No. 20180311515) in view of Reddy et al. (U.S. Patent No. 20190091434) in view of Jin (CN 108452411 A), as applied to claim 2, and in further view of Bullard et al. (U.S. Patent No. 5003963).
Regarding claim 17, the combination of Chun in view of Wilson in view of Reddy in view of Jin discloses the invention as described above but fails to explicitly disclose additionally comprising: a micro mover for moving an intubation tube.
Bullard teaches an analogous instrumentation 10,27 (Col. 4, lines 21-22, 49-52, Col. 5, lines 1-5, and Figure 2, laryngoscope 10 with a blade 14 comprising a working channel 26 for housing a grasping and extending device 27) comprising a micro mover 27 (Col. 5, lines 5-11, The grasping and extending device 27 is generally intended for grasping and holding a leading portion of a intubation tube 12 during insertion of the laryngoscope 10 into a patient, controllably extending the tube into a desired position and then releasing the tube from the device 27) for moving (Col. 8, lines 2-12, As the control 34 has been moved, the entire grasping and extending device 27 has moved relative to the laryngoscope. The shaft 37 has longitudinally move along the working channel 26 of the blade 14. The grasping means 43 has also moved from a first position proximate the blade distal end 16 to a second position which is extended from the blade distal end 16. In a preferred embodiment the second position is from about 3/4 inch to about 3/2 inches from the first position. However, any desired amount of travel can be accommodated) an intubation tube 12 (Col. 4, line 22, intubation tube 12). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the instrumentation (Jin, Page 4/16, video laryngoscope) through the aperture of Chun in view of Wilson in view of Reddy in view of Jin, so that the instrumentation includes a micro mover for moving an intubation tube, as taught by Bullard, in order to provide an improved protective mask with an aperture for receiving an enhanced instrumentation that utilizes a micro mover for controlled movement of an intubation tube to a desired position within a user’s airway (Bullard, Col. 5, lines 1-11). 
Claim 18, as best understood as given by the 35 USC 112(b) rejection above, is rejected under 35 U.S.C. 103 as being unpatentable over Chun (U.S. Patent Pub. No. 20130197303) in view of Wilson et al. (U.S. Patent Pub. No. 20180311515) and in further view of Reddy et al. (U.S. Patent No. 20190091434) and Jin (CN 108452411 A).
Regarding claim 18, Chun discloses a method for diagnosing a condition in an oral cavity (Paragraph 32, facial mask 30 worn on face during CPR or general anesthesia and a condition within the oral cavity of a user is observed via a endotracheal tube 20 and image capturing device), comprising: placing a mask 30 (Paragraphs 28-29 and Figure 1, medical facial mask 30 placed over and covers user’s mouth) on a face of a human to cover at least the oral cavity of the human, over at least a mouth of the human (Paragraph 29, medical facial mask 30 covers mouth of user), the mask 30 including a self- supporting body 31 (Paragraph 29, The mask body 31 may be made of solid plastic material so as to be self-supporting), 
However, Chun fails to explicitly disclose placing a mask on a face to cover a nose of the human, over at least the nose of the human, a camera in an orientation where the camera includes a field of view including the oral cavity, for capturing images of the oral cavity.
Wilson teaches placing an analogous mask (Paragraph 68, 80, 92 and Figure 19, facial shielding system) on a face to cover a nose of the human, over at least the nose of the human (Paragraph 66 and Figure 17, body of facial shielding system covers nose and mouth of face), a camera mount (Paragraph 92, user facing camera 1901 integrally fitted on the facial shielding system, wherein this fitting is construed as a camera mount) integral with the analogous body (Paragraph 68, 80, 92 and Figure 19, body of facial shielding system), and positioned on the analogous body so as to receive a camera 1901 in an orientation where the camera 1901 includes a field of view including the oral cavity, for capturing images of the oral cavity (Paragraphs 80 and 92, user facing camera showing throat of a patient).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a dimension of the body of the protective mask of Chun, so that the body is configured to cover an oral cavity and nose, as taught by Wilson, in order to provide an improved protective mask that covers the nose and mouth of a user for protecting an entire face of a user including both the nose and mouth (Wilson, Paragraph 66).
	Additionally, it would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a surface of the self-supporting body of the protective mask of Chun, such that there is a camera performing the field of view of the oral 
	However, the combination of Chun in view of Wilson fails to explicitly disclose a camera mount integral with the self-supporting body, and positioned on the self-supporting body so as to receive the camera.
	Reddy teaches an analogous protective mask 10 (Paragraph 68 and Figure 1a, positive pressure ventilation PPV mask 10) with a camera mount 23,255 (Paragraphs 144-145 and Figure 17a, adapter 255  for sealing with access port 23 of mask 10 has membrane 259 that has a hole size that accommodates or stretches to a particular diameter camera) integral with the analogous body (Paragraphs 68, 144-145 and Figure 1a and 17a, body of positive pressure ventilation PPV mask 10 comprising access port 23 and adaptor 255), and positioned on the analogous body (Paragraphs 68, 144-145 and Figure 1a and 17a) so as to receive the analogous camera (Paragraph 145, camera).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the camera on the self-supporting body of the protective mask of Chun in view of Wilson, so that there is a camera mount configured to receive and hold the camera, as taught by Reddy, in order to provide an improved protective mask with an enhanced camera coupling that is provided by the camera being received in an access port and adapter for facing towards an oral cavity (Reddy, Paragraphs 144-145).
However, the combination of Chun in view of Wilson in view of Reddy fails to explicitly disclose at least one aperture in the self-supporting body for the passage of instrumentation therethrough. 
Jin teaches an analogous mask 1 (Page 3/16, last paragraph and Figure 1, positive pressure mask 1 worn over mouth for providing seal with face) comprising: at least one aperture 3 (Page 3/16, last paragraph and Figure 1, visible laryngoscope inlet 3) in the analogous body (Page 3/16, last paragraph and Figure 1, positive pressure surface of mask 1) for the passage of instrumentation (Page 4/16, Paragraph 1, and Figure 1, Visible laryngoscope inlet 3 for inserting a video laryngoscope) therethrough.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the body of the protective mask of Chun in view of Wilson in view of Reddy, so that there is an additional at least one aperture for the passage of instrumentation therethrough, as taught by Jin, in order to provide an improved protective mask with an enhanced body having at least one aperture for receiving a laryngoscope instrument for providing assistance during intubation through a different aperture than that of the intubation tube (Jin, Page 3/16, last paragraph). 
Claim 19, as best understood given by the 35 USC 112(b) above, is rejected under 35 U.S.C. 103 as being unpatentable over Chun (U.S. Patent Pub. No. 20130197303) in view of Wilson et al. (U.S. Patent Pub. No. 20180311515).
Regarding claim 19, Chun discloses a protective mask 30 (Paragraph 28 and Figure 1, medical facial mask 30) comprising: a body 31 (Paragraph 29 and Figure 1, mask body 31) which is self-supporting (Paragraph 29, The mask body 31 may be made of solid plastic material so as to be self-supporting) and configured for placement on a face to cover at least an oral cavity (Paragraph 29, mask body 31 covering a user’s mouth).
Chun further provides that the mask is worn by a patient such that caregiver is able to view the patient’s airway during treatment (Abstract),  but, Chun fails to explicitly disclose a camera-integral with the body, and positioned on the body such that the camera is oriented external to the oral cavity to include a field of view including the oral cavity from a point on the body outside of the mouth, for capturing images of the oral cavity.
analogous protective mask (Paragraph 68, 80, 92 and Figure 19, facial shielding system) with a camera-integral 1901 (Paragraph 92, user facing camera 1901 integrally fitted on the facial shielding system) with the analogous body (Paragraph 68, 80, 92 and Figure 19, body of facial shielding system), and positioned on (Paragraph 92) the analogous body such that the camera 1901  is oriented external to the oral cavity to include a field of view including the oral cavity from a point on the body outside of the mouth, for capturing images of the oral cavity (Paragraphs 80 and 92, user facing camera showing throat of a patient).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a surface of the body of the protective mask of Chun, such that there is a camera performing the field of view of the oral cavity outside the mouth that is integral with the body, as taught by Wilson, in order to provide an improved protective mask with a camera integral with the body for providing images of the oral cavity during treatment (Wilson, Paragraph 68, 80, 92 ).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786
/ERIN DEERY/Primary Examiner, Art Unit 3754